DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/2/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 2 “further comprising separating the free ssDNA from the solution of (b)” is identical to claim 1 step (c).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 10, 21-23, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao, P et al. (hereinafter "Xiao”) ("Gel Immobilization of Acrylamide-Modified Single-Stranded DNA Template for Pyrosequencing”. Electrophoresis 2007, 28, 1903-1912).
As per claim 1, Xiao discloses a method of producing single-stranded deoxyribonucleic acid (a novel two-step process was developed to prepare ssDNA; abstract), ssDNA, comprising: (a) combining in solution acrylamide-labeled double-stranded deoxyribonucleic acid, dsDNA, and acrylamide monomers to form copolymer-linked dsDNA (PCR amplified DNA templates modified with an acrylamide group
and acrylamide monomers were copolymerized in 0.1 M NaOH solution to form polyacrylamide gel spots; abstract); and (b) dehybridizing the copolymer-linked dsDNA to produce in solution free ssDNA and DNA-containing copolymer (ssDNA templates for pyrosequencing were prepared by removing electrophoretically unbound complementary strands; abstract); and (c) separating the free ssDNA from the
solution of (b) (the beads attached oligonucleotides were resuspended in 50 microL of annealing buffer for pyrosequencing,; page 56, 2nd paragraph).

As per claim 2, Xiao discloses the method of claim 1, and Xiao further discloses comprising separating the free ssDNA from the solution of (b) (the beads attached oligonucleotides were resuspended in 50 microL of annealing buffer for  pyrosequencing; page 56, 2nd paragraph).

As per claim 4, Xiao discloses the method of claim 1, and Xiao further discloses wherein the length of the double-stranded nucleic acid is 100-10,000 nucleotide base pairs (135 bp; page 54, 3rd paragraph).

As per claim 6, Xiao discloses the method of claim 1, wherein the concentration of acrylamide monomers in the solution is 10-100mg/ml (page 54, section 3.3 shows solution containing 3% w/w acrylamide monomer, which is about 30 mg/ml).

As per claim 8, Xiao discloses the method of claim 1, wherein the concentration of acrylamide-labeled dsDNA in the solution is 0.01-10mg/ml (page 55, section 3.4 shows solution containing around 11.8 mg/ml which is viewed to be around 10mg/ml, which is viewed to be inclusive of the at least 80% in instant claim 30)

As per claim 10, Xiao discloses the method of claim 1, and Xiao further discloses wherein the solution comprises ammonium persulfate and TEMED (page 54, section 3.3).
As per claims 21-23, and 28, Xiao discloses the method of claim wherein the solution comprises a crosslinking agent  (copolymerizing acrylamide monomers and acrylamide-modified oligonucleotides; page 52, 2nd paragraph) and acrylamide, AA, and bisacrylamide, BAA, (29:1 w/w acrylamide/bis-acrylamide; page 54, 5th paragraph). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 6, 8, 10, 11, 19, 21-23, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, P et al. (hereinafter "Xiao”) ("Gel Immobilization of Acrylamide-Modified Single-Stranded DNA Template for Pyrosequencing”. Electrophoresis 2007, 28, 1903-1912) in view of Rehman et al. (Nucleic Acids Research, 1999, Vol.27, No.2, 649-655).

As per claim 1, Xiao discloses a method of producing single-stranded deoxyribonucleic acid (a novel two-step process was developed to prepare ssDNA; abstract), ssDNA, comprising: (a) combining in solution acrylamide-labeled double-stranded deoxyribonucleic acid, dsDNA, and acrylamide monomers to form copolymer-linked dsDNA (PCR amplified DNA templates modified with an acrylamide group
and acrylamide monomers were copolymerized in 0.1 M NaOH solution to form polyacrylamide gel spots; abstract); and (b) dehybridizing the copolymer-linked dsDNA to produce in solution free ssDNA and DNA-containing copolymer (ssDNA templates for pyrosequencing were prepared by removing electrophoretically unbound complementary strands; abstract); and (c) separating the free ssDNA from the
solution of (b) (the beads attached oligonucleotides were resuspended in 50 microL of annealing buffer for pyrosequencing; page 56, 2nd paragraph).

As per claim 2, Xiao discloses the method of claim 1, and Xiao further discloses comprising separating the free ssDNA from the solution of (b) (the beads attached oligonucleotides were resuspended in 50 microL of annealing buffer for  pyrosequencing; page 56, 2nd paragraph).

As per claim 4, Xiao discloses the method of claim 1, and Xiao further discloses wherein the length of the double-stranded nucleic acid is 100-10,000 nucleotide base pairs (135 bp; page 54, 3rd paragraph).

As per claim 6, Xiao discloses the method of claim 1, wherein the concentration of acrylamide monomers in the solution is 10-100mg/ml (page 54, section 3.3 shows solution containing 3% w/w acrylamide monomer, which is about 30 mg/ml).

As per claim 8, Xiao discloses the method of claim 1, wherein the concentration of acrylamide-labeled dsDNA in the solution is 0.01-10mg/ml (page 55, section 3.4 shows solution containing around 11.8 mg/ml which is viewed to be around 10mg/ml, which is viewed to be inclusive of the at least 80% in instant claim 30)

As per claim 10, Xiao discloses the method of claim 1, and Xiao further discloses wherein the solution comprises ammonium persulfate and TEMED (page 54, section 3.3).
As per claims 21-23, and 28, Xiao discloses the method of claim wherein the solution comprises a crosslinking agent (copolymerizing acrylamide monomers and acrylamide-modified oligonucleotides; page 52, 2nd paragraph) and acrylamide, AA, and bisacrylamide, BAA, (29:1 w/w acrylamide/bis-acrylamide; page 54, 5th paragraph). 
As per claim 11, Xiao discloses the method of claim 10, and Xiao further discloses wherein the solution comprises ammonium persulfate and TEMED (page 54, section 3.3).  However Xiao does not disclose the concentration of 0.01 wt%-0.5 wt%.

Rehman et al. discloses oligonucleotides bearing acrylamide modification efficiently co-polymerize with acrylamide monomers to form thermally stable DNA-containing polyacrylamide co-polymers. Rehman et al. discloses a solution comprising ammonium persulfate and TEMED of 1/100th and 1/1000th gel vol, respectively. Which is also viewed to be inclusive of instant claim 19.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a solution comprising ammonium persulfate and TEMED having a concentration as claimed by Applicant. This is consistent with the Federal Circuit decision in In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003) “We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.” Thus, an ordinary practitioner would have recognized that the concentration could be adjusted to maximize the desired results. As noted in In re Alter, 105 USPQ 233 at 235,
‘More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Routine optimization is not considered inventive and no evidence has been presented that the selection of concentration was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art. As noted, a skilled artisan would expect that the range of concentrations of Rehman to have nearly identical properties than the compositions for the method as claimed. 

Claims 13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        27 August 2022